DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014/086473.
With respect to claim 1, JP ‘473 discloses a method for manufacturing an electrolytic capacitor, the method comprising: preparing an anode body that includes a dielectric layer (see paragraph [0011]); and forming a solid electrolyte layer on the dielectric layer (see paragraph [0011]), wherein: the forming of the solid electrolyte layer includes: forming a first conductive polymer layer on the dielectric layer (see paragraph [0011]), the first conductive polymer layer including a first conductive polymer (see paragraph [0011]), applying a first treatment liquid to the first conductive polymer layer (see paragraph [0011], the alkylamine salt treatment), and forming a second conductive polymer layer on the first conductive polymer layer after the applying of the first treatment liquid (see paragraph [0125, noting that multiple conductive polymer layers are formed), the first treatment liquid contains a first 3-containing group bonded to the skeleton (see paragraph [0011], citing naphthalene sulfonic acid), and the at least one SO3-containing group is at least one selected from a group consisting of a sulfonic acid group and a sulfonate group (see paragraph [0011], citing sulfonic acid).
With respect to claim 2, JP ‘473 discloses a method for manufacturing an electrolytic capacitor, the method comprising: preparing an anode body that includes a dielectric layer (see paragraph [0011]); and forming a solid electrolyte layer on the dielectric layer (see paragraph [0011]), wherein: the forming of the solid electrolyte layer includes: forming a first conductive polymer layer on the dielectric layer (see paragraph [0011]), the first conductive polymer layer including a first conductive polymer (see paragraph [0011]), applying a first treatment liquid to the first conductive polymer layer (see paragraph [0011], the alkylamine salt treatment), and forming a second conductive polymer layer on the first conductive polymer layer after the applying of the first treatment liquid (see paragraph [0125, noting that multiple conductive polymer layers are formed), the first treatment liquid contains a first compound and a solvent (see paragraph [0011], citing a naphthalene sulfonic acid and water), the first compound having a skeleton of benzene, naphthalene, or anthraquinone and includes two or more SO3- containing groups bonded to the skeleton (see paragraph [0011], citing a naphthalene sulfonic acid), and each of the two or more SO3-containing group is at least one selected from a group consisting of a sulfonic acid group and a sulfonate group (see paragraph [0011], citing a naphthalene sulfonic acid).
With respect to claim 3, JP ‘473 discloses that the solvent contains water.  See paragraph [0011] and [0026].
With respect to claim 4, JP ‘473 discloses that the sulfonate group is an amine salt group.  See paragraph [0016], citing an alkyl amine salt.
With respect to claim 5, JP ‘473 discloses that the forming of the second conductive polymer layer includes applying a liquid that contains a second conductive polymer to the first conductive polymer layer, and drying the liquid.  See paragraphs [0124] and [0125].
With respect to claim 6, JP ‘473, discloses an electrolytic capacitor comprising: an anode body (see paragraph [0011]); a dielectric layer disposed on a surface of the anode body (see paragraph [0011]); and a solid electrolyte layer disposed on a surface of the dielectric layer (see paragraph [0011]), wherein: the solid electrolyte layer includes a conductive polymer (see paragraph [0011]), a first compound, and a second compound that is different from the first compound (see paragraph [0011] and paragraph [0039]), the first compound has a skeleton of naphthalene or anthraquinone (see paragraph [0011], citing a naphthalene sulfonic acid), and includes at least one SO3-containing group bonded to the skeleton, the at least one SO3-containing group is at least one selected from a group consisting of a sulfonic acid group and a sulfonate group (see paragraph [0011], citing sulfonic acid), and the second compound includes a polyanionic acid (see paragraph [0039], citing polymeric sulfonic acid; see also, paragraph [0048]).
With respect to claim 7, JP ‘473, discloses an electrolytic capacitor comprising: an anode body (see paragraph [0011]); a dielectric layer disposed on a surface of the anode body (see paragraph [0011]); and a solid electrolyte layer disposed on a surface of the dielectric layer (see paragraph [0011]), wherein: the solid electrolyte layer includes a conductive polymer (see paragraph [0011]), a first compound, and a second compound that is different from the first compound (see paragraph [0011] and paragraph [0039]), the first compound has a skeleton of benzene, naphthalene or anthraquinone (see paragraph [0011], citing a naphthalene sulfonic acid), and includes at least two or more SO3-containing group bonded to the skeleton, each of  at least two SO3-containing group is at least one selected from a group consisting of a sulfonic acid group and a sulfonate group (see paragraph [0011], citing sulfonic 
With respect to claim 8, JP ‘473 discloses the first compound is an amine salt.  See paragraph [0016], citing an alkyl amine salt.
With respect to claim 10, JP ‘473 discloses that the solvent contains water.  See paragraph [0011] and [0026].
With respect to claim 11, JP ‘473 discloses that the sulfonate group is an amine salt group.  See paragraph [0016], citing an alkyl amine salt.
With respect to claim 12, JP ‘473 discloses that the forming of the second conductive polymer layer includes applying a liquid that contains a second conductive polymer to the first conductive polymer layer, and drying the liquid.  See paragraphs [0124] and [0125].
With respect to claim 13, JP ‘473 discloses that the sulfonate group is an amine salt group.  See paragraph [0016], citing an alkyl amine salt.
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 9 and 14, the prior art fails to teach, or fairly suggest, the concentration of the first compound being greater near the dielectric layer, when taken in conjunction with the limitations of their respective base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848